JANVIER, Judge.
This is a companion case to that of Bouwell v. Marquette Casualty Co., 125 So.2d 168, the only difference being that Frass was a passenger in the car which was owned by his father and which had been borrowed by him, whereas Bouwell was driving the car.
Since we find no negligence in Bouwell, there is no necessity to discuss the question of whether the negligence of Bouwell, had there been any, would have been imputed to Frass.
For the reasons given in the Bouwell case handed down this day we find liability in defendants in favor of Joseph John Frass as was found in the District Court.
Dr. William P. Bradburn, III, examined Frass the day after the accident and had X-ray photographs made. He found that he had suffered severe muscle spasms of the neck with a straightening of a portion of the neck and that he had lost the normal spinal curvature at the neck. There were contusions of the body, abrasions of the left knee and a very severe sprain of 'the third finger of the right hand. He was required to submit to diathermy treatment and he suffered painful neuritis of the left arm. He visited his physician 28 times and lost ten days at work.
We find no fault in the amount awarded to him, to-wit $2,500.
The judgment appealed from is affirmed at the cost of appellants.
Affirmed.